Citation Nr: 0833278	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a fracture of the right patella with post-
traumatic chondromalacia and arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1983 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 2006, the RO issued a statement of the case for 
the claims for service connection for a low back disability 
and an increased rating in excess of 20 percent for residuals 
of a fracture of the right patella with post-traumatic 
chondromalacia and arthritis.  However, on his VA Form 9 
received in February 2006, the veteran discussed his low back 
disability but indicated that he was only appealing the issue 
of an increased rating in excess of 20 percent for residuals 
of a fracture of the right patella with post-traumatic 
chondromalacia and arthritis.  Accordingly, the Board will 
only address the issue of the right patella with post-
traumatic chondromalacia and arthritis.   


FINDING OF FACT

The veteran's residuals of a fracture of the right patella 
with post-traumatic chondromalacia and arthritis have not 
been manifested by more than slight subluxation or lateral 
instability or compensable limitation of flexion or 
extension.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for residuals of a fracture of the right patella with post-
traumatic chondromalacia and arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimants employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimants employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In May 2004 and October 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide, or ask VA 
to obtain for the claim for increased rating for his right 
knee disability.  In April 2006, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

The Board notes that the veteran was not specifically 
informed that disabilities are rated on the basis of 
diagnostic codes or to submit medical or lay evidence 
demonstrating the effect a worsening of his right knee 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because on his 
Notice of Disagreement received in September 2005 and VA Form 
9 received in February 2006, the veteran indicated the effect 
his right knee disability had on his daily life and by 
extension the effect on his employment.

The specific rating criteria for evaluating the knee 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
January 2006 Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicate that no prejudice resulted.  
The veteran was able to effectively participate extensively 
in the appeals process and he had ample time to submit 
evidence.  On his VA Form 9, the veteran demonstrated his 
knowledge of the requirements necessary for a higher rating.  
Thus, the evidence indicates that the veteran was fully aware 
of what was necessary to substantiate this claim for 
increased rating.

The veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2004, November 2005, and December 2005 VA 
examination reports are thorough and supported by the other 
clinical records.  The examinations in this case are adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326 (2007).

Analysis

The veteran asserts that his residuals of a fracture of the 
right patella with post-traumatic chondromalacia and 
arthritis is more disabling than contemplated by the current 
20 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as severe 
by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has compensable arthritis and compensable 
instability of the knee may be rated separately under DC 5003 
and DC 5257.  However, a separate rating must be based on 
additional disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations may be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's right knee disability is currently rated 20 
percent disabling under DC 5010-5257.  Under DC 5257, knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The 
September 2004 VA examination report noted of the right knee 
that the veteran had weakness and stiffness but no swelling, 
heat, redness, or locking.  While there was no instability or 
giving way of the right knee, it was noted that it felt like 
it might give way.  The examiner noted that there were no 
episodes of dislocation or recurrent subluxation nor did the 
veteran require the use of assistive devices.  The examiner 
also noted that the veteran had valgus angulation of 10 
degrees in both knees.  An October 2005 VA treatment record 
noted the veteran's complaints of knee pain and noted that he 
wore a knee brace for work and going to the gym.  The 
November 2005 and December 2005 VA examination reports noted 
pain and stiffness in the right knee but no history of 
weakness, swelling, heat, redness, or instability.  On 
examination, the examiner found that there was normal 
stability (i.e. no instability) with no redness, heat, 
abnormal movement, weakness, effusion, quadriceps wasting, 
subpatellar crepitus, edema, or pain with inhibition in 
knees.  Additionally, collaterals were stable to varus and 
valgus stress.  Based on the evidence, the Board finds that 
no more than slight right knee impairment with recurrent 
subluxation or lateral instability has been demonstrated so a 
higher rating under DC 5257 is not warranted. 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of those conditions.  
Specifically, the veteran has consistently denied episodes of 
dislocation (September 2004, November 2005, and December 2005 
VA examination report), and no treatment record, or any 
report of VA examination demonstrates any objective finding 
of dislocation of the right knee.  DC 5258 provides for a 
maximum 20 percent rating for dislocation of semilunar 
cartilage, and the veteran is already in receipt of a 20 
percent rating under DC 5257.  In any case, neither 
dislocation of semilunar cartilage or symptomatic removal of 
semilunar cartilage have been demonstrated.  Accordingly, DC 
5258 or 5259 may not provide a basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DCs 5258 and 5259.  
Additionally, ankylosis of the right knee is not shown as the 
November 2005 and December 2005 VA examination reports 
specifically indicated that ankylosis was not present.  

DC 5260 contemplates limitation of leg flexion.  Under DC 
5260, a zero percent rating is warranted for flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Under DC 5261 (limitation of extension of 
the leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

On VA examination in September 2004, the veteran's right knee 
passive range of motion was 0 to 115 degrees and active range 
of motion was 0 to 125.  An August 2005 VA treatment record 
noted range of motion was 0 to 90 degrees.  An October 2005 
VA treatment record noted the veteran's range of motion for 
the right knee was 0 to 100 degrees.  On VA examination in 
November 2005 and December 2005, the veteran's range of 
motion was 0 to 110 degrees. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  The 
veteran has consistently shown normal extension from 0 
degrees so a higher rating under DC 5261 for limitation of 
extension of the leg as the veteran does not even meet the 
criteria for a compensable (zero) rating under that code.  38 
C.F.R. § 4.71a, DC 5261.  Likewise, the veteran has not 
demonstrated a compensable (zero) rating for limitation of 
flexion.  38 C.F.R. § 4.71a, DC 5260.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under DCs 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disability is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under DC 5257, to warrant a separate 
rating for arthritis based on x-ray findings, the limitation 
of motion need not be compensable under DC 5260 or DC 5261; 
rather, such limited motion must at least meet the criteria 
for a zero-percent rating.

In this case the veteran has been shown on X-ray examination 
to have osteoarthritis in his right knee.  Specifically, 
degenerative changes were noted on X-ray examination in 
September 2004 as noted in an August 2005 VA treatment 
record.  Additionally, the November 2005 and December 2005 VA 
examination reports noted osteoarthritis of the right knee.  
However, as discussed above, the veteran does meet the 
criteria for a zero percent rating for either limitation of 
extension or flexion.  Therefore, a separate rating for 
arthritis is not warranted.  

While the exhibited pain could warrant a separate 10 percent 
rating under 38 C.F.R. § 4.59, the exhibited level of 
dysfunction does not warrant a higher rating.  The veteran is 
already in receipt of a 20 percent rating even though he does 
not exhibit more than slight instability or subluxation.  The 
Board will not disturb the 20 percent rating but there is no 
basis for granting a higher rating when considering the 
overall impact of his service-connected knee disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Finally, the veteran has not been hospitalized for his 
disability.  While the veteran has indicted that he has to 
avoid taking the stairs at work, he works full time and no 
evidence suggests this disability prevents him from working.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A rating in excess of 30 percent for residuals of a fracture 
of the right patella with post-traumatic chondromalacia and 
arthritis is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


